Citation Nr: 1734387	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-28 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for coronary artery disease.  In an April 2012 rating decision, the Veteran was denied service connection.  The Veteran timely filed a Notice of Disagreement with the denial in June 2012.  A Statement of the Case further denying service connection was issued to the Veteran in September 2013.  The Veteran's representative, The American Legion, timely appealed the Veteran's claim denial in an October 2013 correspondence.  In the correspondence, the Veteran's representative requested the Veteran be given a video hearing with the Board.  In a June 2014 statement, the Veteran's representative again requested the Veteran be given a video hearing with the Board. At present, the Veteran has not received a video hearing or withdrawn his request for a hearing.  The Veteran is entitled to a hearing as a matter of right. 38 C.F.R. § 20.700(a).  Therefore, a remand is necessary to afford the Veteran her requested video conference hearing.  See 38 C.F.R. §§ 19.9, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the RO at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




